Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about July 6, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of robbery in the third degree, and placed him on probation for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s credibility determinations, including its evaluation of conflicting testimony (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established that appellant used force in stealing the victim’s money. Concur—Sullivan, J.P., Ellerin, Nardelli and Sweeny, JJ.